DETAILED ACTION
1.	This office action is for the examination of reissue application 16/358,216 filed on March 19, 2019, of US Patent 9,600,650 (hereinafter “the '650 patent”), responsive to amendments and arguments filed on November 17, 2020 (“the Response”) in response to the Final rejection mailed on September 22, 2020.  
	Claims 1-30 were initially presented with the reissue application. Claims 1-20 are patent claims and claims 20-30 are new claims added in the reissue application.  In the Non-Final Office action mailed on May 20,202, claims 21-28 were restricted and withdrawn from consideration.  In response, Applicant amended claims 18, 29, 30 and added claim 31 on August 20, 2020.  In the Response filed on November 17, 2020, Applicant amended claims 1, 8, 9, 13-18, 20, 29, and cancelled claim 18.  Claims 1-17, 19-20, and 29-31 are currently pending for consideration.
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.

Prior or Concurrent Proceedings
2.	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the ‘650 patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.

Information Material to Patentability
3.	Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Response to Amendments and Arguments
Claim Rejections – 35 USC § 251, Defective Declaration
4.	Applicant filed a new declaration with a revised error statement.  However, the declaration is still defective because the statement of error identifies what is being done in claim 29 to cure an alleged error, but fails to specifically identify what the error is in the original patent with reference to specific claims and the specific language wherein lies the error.  A statement that “Patentee claimed less than patentee had a right to claim” in insufficient as a statement of error.  "Any error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error."  See MPEP 1414 II. (C).  For example, in addition to the statement that the patentee claimed less that patentee had a right to claim, a additional statement such as “The limitation ‘pattern password’ makes the patented claim 1 unduly narrow.  This is cured by a new broadening claim 28 which recites ‘password’ instead of ‘pattern password’” would be sufficient because it specifically identifies the claim and the limitation wherein lies the error.


Claim Rejections – 35 USC § 251, New Matter 
5.	Applicant asserts that “Figures 4C-4H, Figure 5, steps 501, 503, and 505 constitute the claimed “first mode” without any other explanation as to why they constitute the “first mode.”  The examiner disagrees.  Figures 4C-4H show screen shots of the device with executable applications available for users at different access levels in the first mode.  Thus, the first mode is a mode where a user has access to user applications that are available to the user.  Figure 5 is a flowchart illustrating a method for changing a user level to each application, which is an administrative function, not disclosed as a user application that is available in the user application mode.  None of the icons shown in Figure 4 shows an administrative function being available as a user application that can be executed in the first mode.  The specification is silent regarding the mode in which the method of Figure 5 is performed.

6.	Applicant also asserts that the specification supports “(i) control to display a second screen for setting a password on the touch screen of the electronic device” and “(ii) set the first password corresponding to the second mode through the screen, wherein the first password is a password for entering the second mode” noting that the specification states “a case of changing the password for each level,” where each level includes the top level, thus “set the first password corresponding to the second mode.”  Again, the examiner disagrees.  The “first password corresponding to the second mode” is the password to access user level configuration function, where an administrator can control access to user applications at different user levels.  The specification does not disclose that the user level configuration function is one of the application available to be assigned to a user level and changed by a user.  The examiner also notes that (ii) 

Claim Rejections - 35 USC § 251
7.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. §251 that form the basis for the rejections under this section made in this Office action:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

8.	Claims 1-17, 19-20 and 29-30 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251.  See 37 CFR 1.175.  The nature of the defect(s) in the October 27, 2017 Declaration is set forth below.	
The reissue oath/declaration filed with this application is defective because it fails to properly identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414.  The declaration states:
“Claims 1-20 are direct to less than the applicant had a right to claim.  Claims 21-30 seek to broaden the claimed subject matter.”

The statement of error fails to specifically identify an error.  "Any error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error."  See MPEP 1414 II. (C).

	

disclosed as being the invention of the original patent.  MPEP 1412.01 further provides guidelines for determining whether the reissue claims are “for the invention disclosed in the original patent” as follows:
Examiners should review the reissue application to determine if: 
(A) the claims presented in the reissue application are described in the original patent specification and enabled by the original patent specification such that 35 U.S.C. 112, first paragraph is satisfied; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) nothing in the original patent specification indicates an intent not to claim the subject matter of the claims presented in the reissue application; and 
(C) the newly claimed invention is clearly and unequivocally disclosed in the specification as a separate invention with the claimed combination of features. 

In Forum US, Inc. v. Flow Valve, LLC, Appeal 2018-1765 (Fed. Cir. June 17, 2019) Federal Circuit stated, 
Thus, for broadening reissue claims, the specification of the original patent must do more than merely suggest or indicate the invention recited in reissue claims; “[i]t must appear from the face of the instrument that what is covered by the reissue was intended to have been covered and secured by the original.” Indus. Chems., 315 U.S. at 676 (emphasis added). Stated differently, the original patent “must clearly and unequivocally disclose the newly claimed invention as a separate invention.” Antares, 771 F.3d at 1362. We apply the standard set forth in Industrial Chemicals and Antares to this case and hold that the reissue claims are invalid.”
(emphasis added).

11.	Claims 29-31 are rejected under 35 USC 251 for claiming subject matter that is not directed to the invention disclosed in the original patent.
	The specification of the original patent does not do more than merely suggest or indicate an electronic device that performs the operations of “entering the second mode” from the first mode by entering the first password, wherein in the first mode the device displays a plurality of icons for executing applications corresponding to first application, 
 	
12.	Claims 29-31 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  
	The specification of the original patent does not provide written description support for the claimed electronic device that performs the operations of “entering the second mode” from the first mode by entering the first password, wherein in the first mode the device displays a plurality of icons for executing applications corresponding to first application, wherein in the second mode the first password that is used to enter the second mode is set.  
 
Claim Rejections - 35 USC § 112
13.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 29-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
	See the new matter rejection under 35 USC 251 above.
	
Claim Rejections - 35 USC § 103
15.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

16.	Claims 1, 2, 4-10, 12-17, 19-20, and 29-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication US2012/0023573 (“Shi”).

17.	With respect to claim 1, Shi discloses a method of operation in an electronic device, the method comprising (see Figures 8 and 9): 
in a second mode of the electronic device (see Figure 8):
(i)    displaying a first screen for setting a pattern password on a touch screen of the electronic device (paragraph 57, “In one embodiment, the device 100 provides for the ability for a user to tag and create various patterns or gestures that may be inputted via the text screen or mouse operation or the like.”), wherein the pattern password is associated with at user level lower than the highest password (see Figure 7);
(ii)    setting a first pattern password corresponding to a first mode through the first screen, wherein the first pattern password is a password for entering the first mode from a lock state of the electronic device (see paragraphs 57 and 58);
	(iii)    displaying a second screen for displaying representations corresponding to a plurality of applications stored in the electronic device, for setting a plurality of applications executable in the first mode among the plurality of applications (see paragraphs 57-59, associating applications with access input pattern requires displaying of representations corresponding to the applications); and
(iv)    setting a plurality of first applications selected via a user input from among the plurality of applications stored in the electronic device through the second screen, as the plurality of applications executable in the first mode (see paragraphs 57-59);
	displaying a third screen for inputting a pattern password on the touch screen, in the lock state (see Figure 9, 910; see also paragraph 38);
	determining whether a pattern password entered by a user through the third screen corresponds to the first pattern password among a plurality of pattern passwords stored in the electronic device (920, 930); 
releasing the lock state and entering the first mode, if the pattern password entered in the lock state corresponds to the first pattern password (930, YES path); and
	upon entering the first mode, displaying a plurality of icons for executing applications corresponding to the plurality of first applications on the touch screen (950);
	wherein said (iv) setting the plurality of first applications is disabled in the first mode (See Figure 9, access pattern setup functions are not available in access mode; see paragraph [050], “the use of the device 100 may be restricted to only entertainment applications”, Shi discloses that application set-up mode is not available in application access mode for restricted users).
	However, Shi does not specifically disclose that the second mode, in which access control to applications executable in the first mode is controlled, is associated with a highest user level.  On the other hand, it is a well-known and standard practice to grant access control authority to the highest user level.  It would have been obvious to one of ordinary skill in the art to assign access control authority to the highest level user because that is a standard practice.

18.	With respect to claims 8, 20, and 29, see the rejection of claim 1 above.

19.	With respect to claim 2, the method further comprises:
setting a second pattern password corresponding to the second mode through the first screen, wherein the second pattern password is a password for entering the second mode from the lock state (see rejection of claim 1, Figures 7 and 8, Shi discloses multiple pattern passwords corresponding to different access levels);
	determining whether a pattern password entered by the user through the third screen corresponds to the second pattern password among the plurality of pattern passwords stored in the electronic device (see rejection of claim 1, Figures 7 and 9);
	releasing the lock state and entering the second mode, if the pattern password entered in the lock screen state corresponds to the second pattern password (see rejection of claim 1, Figures 7 and 9); and
	upon entering the second mode, displaying both the plurality of icons for executing applications corresponding to the plurality of first applications and at least one further icon for executing at least one application that is not selected via the user input as the plurality of applications executable in the first mode, on the touch screen (see paragraphs 38, .

20.	With respect to claim 4, the selection of the plurality of first applications is made via a selection of two or more icons corresponding to two or more respective applications (see paragraph 59).

21.	With respect to claim 5, an application that is not selected by the user input as the plurality of first applications executable in the first mode is not executable in the first mode (see Figure 7).

22.	With respect to claim 6, an entry of the pattern password is made by a touch of the user on the third screen displayed on a touch screen (see claim 1 and Figure 2).

23.	With respect to claim 7, a selection function for the plurality of applications for the first mode is enabled in the second mode (see rejection of claim 1 above).

24.	With respect to claims 9 and 30, see rejection of claim 2 above.

25.	With respect to claim 10, the representations comprises at least one of icon, test or image corresponding to the plurality of applications stored in the memory (see paragraphs 38 and 62).

26.	With respect to claims 12, see rejection of claim 4 above. 

27.	With respect to claim 13, see rejection of claim 5 above.

28.	With respect to claim 14, see rejection of claim 1 above.

29.	With respect to claim 15, see rejection of claim 6 above.

30.	With respect to claim 16, see rejection of claim 1 above.

31.	With respect to claim 17, see rejection of claim 1 above.

32.	With respect to claim 19, see rejection of claim 5 above.

33.	Claims 3 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shi in view of US Patent Application Publication US2013/0318598 (“Meacham”).

34.	Shi discloses all of the limitation of the parent claims 1 and 8 as discussed above.  However, although Shi discloses a pattern access password, Shi does not specifically disclose that the first pattern password is a password that passes at least two grid points among a plurality of grid points.  On the other hand, Meacham discloses access pattern passwords that pass at least two grid points (see Figure 1).  It would have been obvious to one of ordinary skill in the art at KSR.

Conclusion
35.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Woo H Choi whose telephone number is (571) 272-4179.  The examiner can normally be reached on weekdays between 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/Woo H. Choi/
Primary Examiner, Art Unit 3992
Conferees:

/JDC/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992